 




EXHIBIT 10.5




NON-QUALIFIED STOCK OPTION AGREEMENT




THIS NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) entered into as of
July 1, 2019 (the “Grant Date”) between GelTech Solutions, Inc. (the “Company”)
and [______________] (the “Optionee”).




WHEREAS, by action taken by the Board of Directors (the “Board”) it has adopted
the 2017 Equity Incentive Plan (the “Plan”); and




WHEREAS, pursuant to the Plan, it has been determined that in order to enhance
the ability of the Company to attract and retain qualified employees,
consultants and directors, the Company has granted the Optionee the right to
purchase the common stock of the Company pursuant to stock options.




NOW THEREFORE, in consideration of the mutual covenants and promises hereafter
set forth and for other good and valuable consideration, receipt of which is
acknowledged, the parties hereto agree as follows:




.

Grant of Non-Qualified Options.  The Company irrevocably granted to the right
and option to purchase all or any part of [____________] shares of authorized
but unissued or treasury common stock of the Company (the “Options”) on the
terms and conditions herein set forth.  This Agreement replaces any stock option
agreement or offer letter previously provided to the Optionee, if any, with
respect to these Options.  The Optionee acknowledges receipt of a copy of the
Plan, as amended.  The Optionee has read and understands the terms and
provisions thereof, and accepts the Options subject to all of the terms and
conditions of the Plan and this Agreement.  Capitalized terms used but not
defined herein shall have the meaning ascribed to them in the Plan.  




.

Price.  The exercise price of the Options is $__________ per share.




.

Vesting - When Exercisable.  




(a)

The Options shall vest on June 30, 2020, subject to the Optionee’s Continous
Service on the vesting date.




(b)

Subject to Sections 3(c) and 4 of this Agreement, the Options may be exercised
until 6:00 p.m. New York time for 10 years from the Grant Date (the “Expiration
Date”).




(c)

Notwithstanding any other provision of this Agreement, at the discretion of the
Board or the Compensation Committee, all Options will be immediately forfeited
if any of the following events occur:




(1)

The Continuous Service of the Optionee is terminated for Cause;




(2)

The Optionee purchases or sells securities of the Company in violation of the
Company’s insider trading guidelines then in effect;




(3)

The Optionee breaches any duty of confidentiality including that required by the
Company’s insider trading guidelines then in effect; or      




(4)

The Optionee fails to assign any invention, technology, or related intellectual
property rights to the Company if such assignment is a condition of any
agreement between the Company and the Optionee.




4.

Termination of Relationship.




(a)

If the Optionee’s Continuous Service terminates for any reason (other than
death, Disability or removal or termination for Cause), the Optionee may
exercise all vested Options at any time within 12 months following such
termination, subject to Section 3(c) above.








1




--------------------------------------------------------------------------------

 




(b)

If the Optionee’s Continuous Service terminates as a result of the Optionee’s
death, the Optionee’s estate or any Transferee shall have the right to exercise
the Optionee’s vested Options within the time provided in the Plan, subject to
Section 3(c) above.  For the purpose of this Agreement, “Transferee” shall mean
a person to whom such shares are transferred by will or by the laws of descent
and distribution.  




(c)

If the Optionee’s Continuous Service terminates as a result of the Optionee’s
Disability, the Optionee shall have the right to exercise the Optionee’s vested
options within the time provided in the Plan, subject to Section 3(c) above.




(d)

If the Optionee is removed or terminated for Cause, the Options (whether vested
or unvested) shall immediately terminate and cease to be exercisable.




(e)

Notwithstanding anything contained in this Section 4, the Options may not be
exercised after the Expiration Date.




For purposes of this Section 4 “Company” shall include subsidiaries and/or
affiliates of the Company.




5.

Profits on the Sale of Certain Shares; Redemption.  If any of the events
specified in Section 3(c) of this Agreement occur within one year following the
termination of the Continuous Service (the date of termination is the
“Termination Date”) (or such longer period required by any written agreement),
all profits earned from the sale of the Company’s securities, including the sale
of shares of common stock underlying the Options, during the two-year period
commencing one year prior to the Termination Date shall be forfeited and
immediately paid by the Optionee to the Company.  Further, in such event, the
Company may at its option redeem shares of common stock acquired upon exercise
of this Option by payment of the exercise price to the Optionee.  To the extent
that another written agreement with the Company extends the events in Section
3(c) beyond one year following the Termination Date, the two-year period shall
be extended by an equal number of days.  The Company’s rights under this Section
5 do not lapse one year from the Termination Date but are a contract right
subject to any appropriate statutory limitation period.




6.

Method of Exercise.  The Options shall be exercisable by a written notice which
shall:




(a)  

state the election to exercise the Options, the number of shares to be
exercised, the person in whose name the stock certificate or certificates for
such shares of common stock is to be registered, address and social security
number of such person (or if more than one, the names, addresses and social
security numbers of such persons);




(b)  

if applicable, contain such representations and agreements as to the holder’s
investment intent with respect to such shares of common stock as set forth in
Section 11 hereof;




(c)  

be signed by the person or persons entitled to exercise the Options and, if the
Options are being exercised by any person or persons other than the Optionee, be
accompanied by proof, satisfactory to counsel for the Company, of the right of
such person or persons to exercise the Options;




(d)

be accompanied by full payment of the exercise price by tender to the Company of
an amount equal to the exercise price multiplied by the number of underlying
shares being purchased either in cash, by wire transfer, or by certified check
or bank cashier’s check, payable to the order of the Company; and  




(e)

be accompanied by payment of any amount that the Company, in its sole
discretion, deems necessary to comply with any federal, state or local
withholding requirements for income and employment tax purposes.  If the
Optionee fails to make such payment in a timely manner, the Company may: (i)
decline to permit exercise of the Options or (ii) withhold and set-off against
compensation and any other amounts payable to the Optionee the amount of such
required payment. Such withholding may be in the shares underlying the Options
at the sole discretion of the Company.




The certificate or certificates for shares of common stock as to which the
Options shall be exercised shall be registered in the name of the person or
persons exercising the Options.




7.

Sale of Shares Acquired Upon Exercise of Options.  If the Optionee is an Officer
or a Director of the Company, any shares of the Company’s common stock acquired
pursuant to the Options cannot be sold by the Optionee until at least six months
elapse from the Grant Date except in case of death or Disability or if the grant
was exempt from the short-swing profit provisions of Section 16(b).





2




--------------------------------------------------------------------------------

 




8.

Anti-Dilution Provisions.  The Options shall have the anti-dilution rights set
forth in the Plan.




9.

Necessity to Become Holder of Record.  Neither the Optionee, the Optionee’s
estate, nor any Transferee shall have any rights as a shareholder with respect
to any of the shares underlying the Options until such person shall have become
the holder of record of such shares.  No cash dividends or cash distributions,
ordinary or extraordinary, shall be provided to the holder if the record date is
prior to the date on which such person became the holder of record thereof.




10.  

Tax Liability and Withholding. Notwithstanding any action the Company takes with
respect to any or all income tax, social insurance, payroll tax, or other
tax-related withholding (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items is and remains the Optionee’s responsibility and the Company:
(a) makes no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with the grant, vesting, or exercise of the
Option or the subsequent sale of any shares acquired on exercise; and (b) does
not commit to structure the Option to reduce or eliminate the Optionee’s
liability for Tax-Related Items.    




11.  

Conditions to Exercise of Options.  If a Registration Statement on Form S-8 (or
any other successor form) is not effective as to the shares of common stock
issuable upon exercise of the Options, the remainder of this Section 11 is
applicable as to federal law.  In order to enable the Company to comply with the
Securities Act of 1933 (the “Securities Act”) and relevant state law, the
Company may require the Optionee, the Optionee’s estate, or any Transferee as a
condition of the exercising of the Options granted hereunder, to give written
assurance satisfactory to the Company that the shares underlying the Options are
being acquired for such person’s own account, for investment only, with no view
to the distribution of same, and that any subsequent resale of any such shares
either shall be made pursuant to a registration statement under the Securities
Act and applicable state law which has become effective and is current with
regard to the shares being sold, or shall be pursuant to an exemption from
registration under the Securities Act and applicable state law.




The Options are subject to the requirement that, if at any time the Board shall
determine, in its discretion, that the listing, registration, or qualification
of the shares of common stock underlying the Options upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body, is necessary as a condition of, or in connection
with the issue or purchase of the shares underlying the Options, the Options may
not be exercised in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected.  




12.  

Transfer.  No transfer of the Options by the Optionee by will or by the laws of
descent and distribution shall be effective to bind the Company unless the
Company shall have been furnished with written notice thereof and a copy of the
letters testamentary or such other evidence as the Board may deem necessary to
establish the authority of the estate and the acceptance by the Transferee or
Transferees of the terms and conditions of the Options.




13.  

Duties of the Company.  The Company will at all times during the term of the
Options:




(a)  

Reserve and keep available for issue such number of shares of its authorized and
unissued common stock as will be sufficient to satisfy the requirements of this
Agreement;




(b)  

Pay all original issue taxes with respect to the issuance of shares pursuant
hereto and all other fees and expenses necessarily incurred by the Company in
connection therewith;




(c)  

Use its best efforts to comply with all laws and regulations which, in the
opinion of counsel for the Company, shall be applicable thereto.




14.

Parties Bound by Plan.  The Plan and each determination, interpretation or other
action made or taken pursuant to the provisions of the Plan shall be final and
shall be binding and conclusive for all purposes on the Company and the Optionee
and the Optionee’s respective successors in interest.




15.

Severability.  In the event any parts of this Agreement are found to be void,
the remaining provisions of this Agreement shall nevertheless be binding with
the same effect as though the void parts were deleted.




16.

Arbitration.  Any controversy, dispute or claim arising out of or relating to
this Agreement, or its interpretation, application, implementation, breach or
enforcement which the parties are unable to resolve by mutual agreement, shall
be settled by submission by either party of the controversy, claim or dispute to
binding arbitration in





3




--------------------------------------------------------------------------------

 




Palm Beach County, Florida (unless the parties agree in writing to a different
location), before a single arbitrator in accordance with the rules of the
American Arbitration Association then in effect.  The decision and award made by
the arbitrator shall be final, binding and conclusive on all parties hereto for
all purposes, and judgment may be entered thereon in any court having
jurisdiction thereof.




17.

Benefit.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their legal representatives, successors and assigns.




18.

Notices and Addresses.  All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by FedEx or similar receipted
delivery, or email (followed by receipted delivery) as follows:




 

The Optionee:

 

To the Optionee at the address on the signature page

 

 

 

of this Agreement

 

 

 

 

 

The Company:

 

GelTech Solutions, Inc.

 

 

 

1460 Park Lane South, Suite 1

 

 

 

Jupiter, FL 33458

  

 

 

Attention: Michael Hull

 

 

 

mhull@geltechsolutions.com




or to such other address as either of them, by notice to the other may designate
from time to time.  




19.

Attorney’s Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to a
reasonable attorney’s fee, costs and expenses.




20.

Governing Law.  This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided herein or performance shall be
governed or interpreted according to the laws of the State of Delaware without
regard to choice of law considerations.  




21.

Oral Evidence.  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof.  Neither this Agreement nor
any provision hereof may be changed, waived, discharged or terminated orally,
except by a statement in writing signed by the party or parties against whom
enforcement or the change, waiver discharge or termination is sought.




22.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual,
PDF, electronic or facsimile signature.




23.

Section or Paragraph Headings.  Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Agreement.




24.

Stop-Transfer Orders.  




(a)

The Optionee agrees that, in order to ensure compliance with the restrictions
set forth in the Plan and this Agreement, the Company may issue appropriate
“stop transfer” instructions to its duly authorized transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.




(b)

The Company shall not be required (i) to transfer on its books any shares of the
Company’s common stock that have been sold or otherwise transferred in violation
of any of the provisions of the Plan or the Agreement or (ii) to treat the owner
of such shares of common stock or to accord the right to vote or pay dividends
to any purchaser or other Transferee to whom such shares of common stock shall
have been so transferred.




[Signature Page to Follow]








4




--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF the parties hereto have set their hand and seals the day and
year first above written.




GELTECH SOLUTIONS, INC.

 

 

 

By:

 

Michael Hull

Chief Financial Officer

 

 

OPTIONEE:

 

 

 

 

 

 

 

Address of the Optionee:

 

 

 

 

 

 

 

Email:

 





























5




--------------------------------------------------------------------------------

 




NOTICE OF EXERCISE




To:

__________________________

__________________________

__________________________

Attention _________, _______________

Facsimile: (____) _____-______




Please be advised that I hereby elect to exercise my option to purchase shares
of ___________, pursuant to the Stock Option Agreement dated __________________.
 




Number of Shares to Be Purchased:

_______________




Multiplied by: Purchase Price Per Share

$______________




Total Purchase Price

$_______________




Please check the payment method below:  




____

Enclosed is a check for the total purchase price above.  




____

Wire transfer sent on _____________, 20__.  




Please contact me as soon as possible to discuss the possible payment of
withholding taxes and any other documents we may require.   







Name of Option Holder (Please Print): ________________________________




Address of Option Holder




________________________________________________________________







Telephone Number of Option Holder:

________________________________




Social Security Number of Option Holder:

________________________________





6




--------------------------------------------------------------------------------

 







If the certificate is to be issued to person other than the Option Holder,
please provide the following for such person:







________________________________

(Name)




________________________________

(Address)




________________________________




________________________________







________________________________

(Telephone Number)




________________________________

(Social Security Number)







In connection with the issuance of the Common Stock, if the Common Stock may not
be immediately publicly sold, I hereby represent to the Company that I am
acquiring the Common Stock for my own account for investment and not with a view
to, or for resale in connection with, a distribution of the shares within the
meaning of the Securities Act of 1933 (the “Securities Act”).




I am______ am not ______ [please initial one] an accredited investor for at
least one of the reasons on the attached Exhibit A.  If the SEC has amended the
rule defining the definition of accredited investor, I acknowledge that as a
condition to exercise the Options, the Company may request updated information
regarding the Holder’s status as an accredited investor.  My exercise of the
Options shall be in compliance with the applicable exemptions under the
Securities Act and applicable state law.










________________________________

Dated: _________________

Signature of Option Holder




















7




--------------------------------------------------------------------------------

 







Exhibit A

To Notice of Exercise of Stock Option Agreement




For Individual Investors Only:




1.

A person who has an individual net worth, or a person who with his or her spouse
has a combined net worth, in excess of $1,000,000. For purposes of calculating
net worth under this paragraph (1), (i) the primary residence shall not be
included as an asset, (ii) to the extent that the indebtedness that is secured
by the primary residence is in excess of the fair market value of the primary
residence, the excess amount shall be included as a liability, and (iii) if the
amount of outstanding indebtedness that is secured by the primary residence
exceeds the amount outstanding 60 days prior to exercising the stock options,
other than as a result of the acquisition of the primary residence, the amount
of such excess shall be included as a liability.




2a.

A person who had individual income (exclusive of any income attributable to the
person’s spouse) of more than who has $200,000 in each of the two most recently
completed years and who reasonably expects to have an individual income in
excess of $200,000 this year.




2b.

Alternatively, a person, who with his or her spouse, has joint income in excess
of $300,000 in each applicable year.




3.

A director or executive officer of the Company.




Other Investors:




4.

Any bank as defined in Section 3(a)(2) of the Securities Act of 1933
(“Securities Act”) whether acting in its individual or fiduciary capacity; any
broker or dealer registered pursuant to section 15 of the Securities Exchange
Act of 1934; insurance company as defined in Section 2(13) of the Securities
Act; investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act; Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958; any
plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
employee benefit plan within the meaning of Title I of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company, or registered investment
advisor, or if the employee benefit plan has total assets in excess of
$5,000,000, or if a self-directed plan, with investment decisions made solely by
persons that are accredited investors.




5.

A private business development company as defined in Section 202(a)(22) of the
Investment Advisors Act of 1940.




6.

An organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000.  




7.

A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the securities offered, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of the Securities Act.




8.

An entity in which all of the equity owners are accredited investors.











8


